department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject hedging_transactions this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company year year issues whether company’s transactions are part of a hedging_transaction within the meaning of sec_1_1221-2 with the result that losses realized on these transactions are ordinary whether the requirement of sec_446 that a taxpayer’s method_of_accounting must clearly reflect income should be applied to require that certain hedging_transactions be accounted for in accordance with the hedge accounting principles of reg sec_1_446-4 conclusions further factual development is necessary to determine whether the transactions at issue qualify as part of a hedging_transaction as defined in reg sec_1_1221-2 nevertheless to render guidance on the hedge timing issue issue we have assumed for purposes of this field_service_advice that the transactions do qualify as part of a hedging_transaction and thus are excepted from capital_loss treatment pursuant to reg sec_1_1221-2 for losses realized on hedging_transactions entered into after date the effective date of reg sec_1_446-4 assuming that company intended to hedge the entire term of the underlying debt company must spread the hedging losses over the term of the underlying hedged liability however company may currently deduct losses realized on hedging_transactions entered into prior to the effective date of reg sec_1_446-4 facts company is in the business of leasing equipment to end-users during year and year company securitized the leases it held specifically company borrowed money from a syndicate of banks as interim financing company used these loan proceeds to purchase the equipment from manufacturers which it then leased to the end-users thereafter company pooled the leases and sold securities that were collateralized by the pool of leases the profitability of these securitization transactions depended in large part on the market rate of interest at the time the securities were offered to the public prior to the issuance of the collateralized securities company was at risk of rising interest rates to protect itself against this risk company entered into hedging_transactions to lock in an interest rate during year interest rates decreased causing company to realize losses on its hedging_transactions company deducted this amount as an interest_expense for federal_income_tax purposes for book purposes company capitalized this amount by allocating it to two securitization pools law and analysis sec_1_1221-2 provides rules clarifying the character of hedging gains and losses pursuant to reg sec_1_1221-2 property that is part of a hedging_transaction is not a capital_asset a hedging_transaction is defined to include a transaction that is entered into in the normal course of the taxpayer’s trade_or_business primarily to reduce risk of interest rate fluctuations with respect to borrowings or ordinary obligations to be incurred by the taxpayer reg sec_1 b an obligation is an ordinary obligation if performance or termination of the obligation by the taxpayer could not produce capital_gain or loss reg sec_1 c to obtain ordinary treatment for hedging losses a taxpayer must satisfy the identification and record keeping requirements set forth in reg sec_1_1221-2 hedging losses are deductible from income pursuant to sec_165 a hedging_loss does not represent an interest_expense deductible pursuant to sec_163 because the loss is not paid in connection with the use or forbearance of money see 308_us_488 the request for field_service_advice concludes that the transactions at issue qualify as part of a hedging_transaction within the meaning of reg sec_1_1221-2 given the lack of factual development however we are unable to conclude as much as discussed more fully below further factual development with respect to this issue is necessary nevertheless for purposes of the remainder of this field_service_advice we have assumed that the transactions do qualify as part of a hedging_transaction within the meaning of reg sec_1_1221-2 and that company has satisfied the identification and record keeping requirement of reg sec_1 e as a result we have assumed that the hedging losses are excepted from capital treatment pursuant to reg sec_1_1221-2 the service has issued regulations under sec_446 to provide guidance regarding when hedging gains and losses are to be taken into account for tax purposes these regulations apply to hedging_transactions entered into after date specifically reg sec_1_446-4 provides that the method_of_accounting a taxpayer uses for hedging_transactions must clearly reflect income to clearly reflect income the method used must reasonably match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the underlying hedged item sec_1_446-4 provides requirements and limitations on the method_of_accounting for certain hedging_transactions including debt instruments in the case of an anticipated debt issuance hedging gains or losses must be accounted for by reference to the terms of the debt_instrument and the period to which the hedge relates reg sec_1_446-4 a hedge of an instrument that provides for interest to be paid at a fixed rate or a qualified_floating_rate generally is accounted for using constant yield principles id thus assuming that a fixed rate or qualified_floating_rate instrument remains outstanding the hedging gain_or_loss is taken into account in the same periods in which it would have been taken into account if it adjusted the yield of the instrument over the term to which the hedge relates id for example suppose a taxpayer anticipates issuing debentures paying a fixed rate of interest per annum in anticipation of this debt issuance taxpayer sells treasury securities to reduce the risk that interest rates may increase if interest rates decline taxpayer will realize a loss on the hedging_transaction under the regulations the taxpayer should account for the hedging_loss as if it reduced the issue_price of the debt by the amount of the loss see reg sec_1_446-4 in this case assuming that company intended to hedge the entire term of the underlying debt reg sec_1_446-4 requires that losses realized in connection with company’s hedging_transactions entered into after date must be taken into account over the term of the underlying debt instruments using constant yield principles however company may currently deduct losses realized on hedging_transactions entered into prior to date the effective date of reg sec_1_446-4 further factual development as discussed below will be necessary to correctly determine how company must spread its hedging losses case development hazards and other considerations further factual development is necessary to determine whether the transactions at issue are hedging_transactions as defined in reg sec_1_1221-2 the following information is relevant to this determination how did company purportedly hedge its interest rate risk for example did company sell treasury securities or enter into a forward rate agreement what are the terms of the hedging_transactions were the hedging_transactions comprised of exchange- traded contracts or over-the-counter positions are there any brokerage statements documenting the hedging_transactions can company demonstrate that the hedges reduced interest rate risk with respect to the underlying obligations for example can company demonstrate a correlation between changes in the valuation of the purported hedging_transaction and the underlying obligations resulting from movement in the interest rate were the hedges identified on company’s books_and_records as hedging_transactions for tax purposes were the hedges identified for financial_accounting purposes what are the terms of the underlying debt securities further factual development is also necessary to correctly apply the principles set forth in reg sec_1_446-4 the following information is helpful in applying this regulation which hedges were entered into prior date and which hedges were entered into after date does company accrue deductions on the underlying securities using a constant_yield_method do the securities contain oid and does company accrue these deductions consistent with the oid provisions what are the terms of the securities do all of the instruments bear five-year terms did company redeem renegotiate retire exchange or sell any of the securities prior to the due_date of the instruments did company enter into any agreements to extend the due_date of the instruments did company intend to hedge the entire term of the underlying securities what is the yield on the underlying securities what is the issue_price of the securities please call if you have any further questions by carol p nachman carol p nachman special counsel financial institutions products branch cc
